STIPULATED JUDGMENT ENTRY

CARR, District Judge.
Now come the parties, by and through counsel, and stipulate that the court may vacate its Memorandum and Order of April 29, 1994, 862 F.Supp. 196, which granted summary judgment to plaintiff and that the claims and counterclaims asserted herein may be dismissed with prejudice.
For the reasons stated above,
IT IS ORDERED that this court’s Memorandum and Order of April 29, 1994 which granted summary judgment to plaintiff be vacated, and it is
FURTHER ORDERED that the complaint and counterclaim be dismissed with prejudice.
IT IS SO ORDERED: